Citation Nr: 9935622	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  99-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left foot and ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to February 1941.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Houston Regional Office (RO) April 1998 rating 
decision which denied service connection for left foot and 
ankle disability.


FINDING OF FACT

There is no current medical diagnosis of chronic disability 
involving the left foot and/or ankle, and the evidence does 
not show that any such claimed disability is linked to active 
service or any incident occurring therein.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic left foot and/or ankle 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active service.  38 U.S.C.A. § 1131 
(West 1991).  Service connection may also be allowed on a 
presumptive basis for arthritis, if the disability becomes 
manifest to a compensable degree within one year after a 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Appeals for Veterans Claims (the 
Court) indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-27 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under applicable case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service records do not reveal any report or 
clinical findings referable to any symptomatology or 
disability involving the feet or ankles on service entrance 
medical examination in September 1940.  In January 1941, he 
received medical treatment for painful heel and ankle on 
prolonged walking; on examination, the intramalleolar areas 
were slightly swollen, there was a well-healed 1 inch scar on 
the dorsum of os calcis, and there was small indented area 
below the malleoli (reported by the veteran to have been 
there due to previous drainage point incision); X-ray study 
revealed either an old healed fracture of os calcis or 
inactive area of bone following old osteomyelitis.  Cicatrix 
of plantar surface of os calcis secondary to old 
osteomyelitis of os calcis, with surgery in civilian life in 
1932, was diagnosed.  Although the clinical evidence refers 
interchangeably to left and right foot/ankle problems 
discussed above, he was issued a Certificate of Disability 
for Discharge (diagnosed as painful cicatrix on plantar 
surface of the foot, under calcaneus bone secondary to old 
osteomyelitis of calcaneus and operative treatment in 
civilian life) involving the right foot/ankle, determined to 
have existed prior to active service and not to have been 
aggravated by service.

In an August 1947 claim for VA compensation or pension 
benefits, the veteran contended that a pre-service left foot 
disability was permanently aggravated during service.

Based on the foregoing evidence, the RO determined in 
December 1947, that the claimed disability involved the right 
foot, that the disability preexisted the veteran's active 
service period, and that the right foot disability was not 
aggravated by service; entitlement to service connection for 
right foot disability was therefore denied.

A copy of a May 1976 accident report, filed with the Colorado 
State Bureau of Mines, Department of Natural Resources, 
reveals that the veteran sustained left ankle injury at work 
in April 1976 ("cracked left ankle bone") after stepping in 
a hole and turning his left foot.  He was reportedly unable 
to return to work until May 1976 due to that injury.

Medical records from J. Saldana, M.D., and from S. Gazda, 
M.D., from August 1991 to July 1997 reveal intermittent 
treatment associated with various symptoms and illnesses 
unrelated to musculoskeletal impairment referable to the 
veteran's claimed left foot/ankle disability.

At an August 1999 Travel Board hearing, the veteran testified 
that he initially injured his left ankle when he was a child, 
but the ankle healed completely and was asymptomatic at the 
time of his service entrance.  He stated that the strenuous 
and demanding nature of active duty aggravated his left foot 
and ankle disability, eventually resulting in his discharge 
from the service.  He testified that he never experienced any 
problems/symptoms referable to the right foot or ankle and 
his service medical records reflecting symptomatology 
involving the right foot/ankle were incorrect.  He indicated 
that he did not seek any medical treatment for left 
foot/ankle symptomatology from the time of service separation 
until the left foot injury at work in 1976.  Prior to the 
work-related injury, he reportedly self medicated his left 
foot/ankle symptoms of pain by rubbing the area with alcohol.  

Based on the foregoing, the Board finds the claim of service 
connection for left foot and ankle disability is not well 
grounded.  While the service medical records reveal in-
service treatment associated with symptomatology involving 
his foot and ankle, but not clearly showing whether such 
symptomatology involved the left or right foot/ankle, he was 
in fact shown to have been discharged from the service due to 
right foot/ankle disability which was found to have 
preexisted active service and not to have been aggravated 
therein.  The Board notes that although the veteran referred 
to disability involving his left foot in his August 1947 
claim for VA compensation or pension, clinical evidence 
showing the presence of any disability or symptomatology 
involving the left foot or ankle was not of record at that 
time or for many years thereafter.

The first and only clinical evidence documenting any symptom 
or impairment referable to the veteran's left foot/ankle 
after service separation consists of the May 1976 report of 
accidental injury at his civilian place of employment; 
although medical records of treatment following that injury 
are not of record, the aforementioned report of accidental 
injury reveals that the veteran returned to work a month 
after the injury.  Moreover, the claims file is devoid of any 
medical records showing the presence of chronic disability 
involving the left foot and/or ankle, of service origin or 
otherwise, either prior to or at any time after his April 
1976 work-related accident.  Thus, as a current diagnosis of 
chronic disability involving the left foot and/or ankle is 
not supported by objective medical evidence, the veteran's 
claim must be denied as not well grounded.  See Rabideau, 
2 Vet. App. 14; see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (in the absence of proof of a present 
disability there can be no valid claim).

The Board is mindful of the veteran's contention that he 
currently has chronic disability involving the left 
foot/ankle, that he never experienced any problems with the 
right foot/ankle, and that a pre-service left foot/ankle 
disability was permanently aggravated by active service.  
While the sincerity of his contention is not challenged and 
his competence to testify with regard to observable symptoms 
(including recurrent left foot/ankle pain) is clear under 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is simply 
not competent, as a lay person, to render a medical diagnosis 
of chronic disability or to provide an etiological link 
between active service period, any incident occurring 
therein, and current symptomatology or disability.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494.  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

ORDER

Service connection for left foot and ankle disability is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

